Case: 22-20164     Document: 00516555148         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 22, 2022
                                  No. 22-20164
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Anthony Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:99-CR-553-2


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          John Anthony Taylor, federal prisoner # 26788-034, appeals the
   district court’s denial of his motion for compassionate release pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). He argues that the district court abused its
   discretion in denying his motion by focusing on the seriousness of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20164      Document: 00516555148           Page: 2     Date Filed: 11/22/2022




                                     No. 22-20164


   criminal offenses and by not fully considering the changes in the law on
   stacking sentences for 18 U.S.C. § 924(c) convictions under the First Step
   Act (FSA), his age and minimal risk of recidivism, his postconviction
   rehabilitation, and concerns regarding COVID-19.
          A district court’s decision to deny a motion for compassionate release
   is reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). We afford deference to the district court’s assessment
   of the 18 U.S.C. § 3553(a) factors in compassionate release cases. Id.
          For the first time on appeal, Taylor argues that the district court’s
   legal reasoning was not consistent with the Supreme Court’s recent decision
   in Concepcion v. United States, 142 S. Ct. 2389 (2022). We will not consider
   this newly raised argument. See United States v. Thompson, 984 F.3d 431, 432
   n.1 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). In any event, Taylor’s
   reliance on Concepcion is misplaced, as that decision concerned a motion for
   a sentence reduction under section 404 of the FSA. See Concepcion, 142 S. Ct.
   at 2404.
          Taylor has failed to establish that the district court abused its
   discretion. See Chambliss, 948 F.3d at 683. The district court considered
   Taylor’s arguments, including the sentencing changes for § 924(c)
   convictions, and denied the motion based on his violent actions underlying
   the instant convictions, his purposeful affliction of harm, and the lack of
   reflection on his violent actions. The district court also found that Taylor’s
   generalized fear of contracting COVID-19 and his argument that older
   inmates needed COVID-19 resources more than him did not entitle him to a
   sentence reduction under the circumstances. Taylor’s disagreement with
   the district court’s balancing of the § 3553(a) factors is not a sufficient ground
   for reversal. See Chambliss, 948 F.3d at 694. Accordingly, the order of the
   district court is AFFIRMED.




                                           2
Case: 22-20164      Document: 00516555148         Page: 3   Date Filed: 11/22/2022




                                   No. 22-20164


         Finally, to the extent Taylor asks this court to order his compassionate
   release, his motion is DENIED. He cites no authority under which this
   court may grant a § 3582(c)(1)(A) motion in the first instance, and we are
   aware of none.




                                        3